Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 
 
DETAILED ACTION
Response to Arguments
Applicant's Amendment to Fig. 1 and Remarks filed 17 February 2021 have been fully considered and found to satisfactorily address the issue raised.  The Objection to the Drawings is withdrawn (see Remarks at page 11). 
Applicant’s claim amendments and explanations render the 112(b) rejections moot.  The claim rejections under 35 U.S.C. 112(b) are withdrawn (see Remarks at pages 11-12).

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1 and 12, along with the respective dependent claims of each, are drawn to the general notion of a flexible display device. 
Independent claims 18 and 26, along with claim 18’s dependent claims, are drawn to the general notion of a glasses-type head mounted display which uses a flexible display device such as that of claims 1 and 12. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following 
The particularly-significant, distinguishing structural and functional features are an optical device containing at least one lens and at least one display panel, the display panel formed of at least a first display area and a second display area, each display area injecting an image plane into a corresponding lens side-area, and the lens containing a plurality of reflective elements redirecting the at least first and second injected image planes outward through the lens’ first surface, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693